[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________               FILED
                                                                  U.S. COURT OF APPEALS
                                            No. 11-10114            ELEVENTH CIRCUIT
                                        Non-Argument Calendar          AUGUST 3, 2011
                                      ________________________           JOHN LEY
                                                                          CLERK
                                D.C. Docket No. 1:10-cv-04023-CAP

CARLOS GARZA,

llllllllllllllllllllllllllllllllllllllll                         Plaintiff-Appellant,

                                            versus

T. SCOTT HUDSON,
U.S. Probation Office, Atlanta, GA,
WILLIAM H. THOMAS, JR., Assistant U.S. Attorney,
WILLIAM A. MORRISON, Attorney at Law,
BEVERLY B. MARTIN,
Judge,
PHILLIP JACKSON,
Inmate Systems Manager, Supervisor, et al.,

llllllllllllllllllllllllllllllllllllllll                         Defendants-Appellees.

                                     ________________________

                           Appeal from the United States District Court
                              for the Northern District of Georgia
                                 ________________________

                                           (August 3, 2011)
Before MARCUS, WILSON and BLACK, Circuit Judges.

PER CURIAM:

      Carlos Garza appeals pro se the district court’s dismissal of his civil rights

action, brought pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau

of Narcotics, 403 U.S. 388 (1971), as time-barred. Garza’s civil rights complaint,

filed on December 7, 2010, arises out of information contained in his Presentence

Investigation Report (“PSI”) compiled in 2004, which says that Garza is a Mexican

national and not, as he claimed, a United States citizen. On appeal, Garza alleges

error by the district court in its dismissal of his complaint as untimely because while

he could have filed his civil rights complaint upon the exhaustion of his

administrative remedies in August 2006, he should not have been expected to file his

complaint until the dispute regarding his nationality was resolved and his status

corrected. After careful review, we affirm.

      The district court’s interpretation and application of the statute of limitations

are reviewed de novo. Brown v. Ga. Bd. of Pardons & Paroles, 335 F.3d 1259, 1261

n.2 (11th Cir. 2003).

      A Bivens action is governed by the same statute of limitations that governs a

complaint brought pursuant to 42 U.S.C. § 1983. Kelly v. Serna, 87 F.3d 1235, 1238

(11th Cir. 1996). Georgia places a two-year limitations period on personal injury

                                          2
actions, which is applicable to both § 1983 and Bivens claims. Id. A cause of action

accrues, and thereby sets the limitations clock running, when “the facts which would

support a cause of action are apparent or should be apparent” to a reasonably prudent

person. Brown, 335 F.3d at 1261 (quotation omitted). Generally, this will be at the

point at which the plaintiff knew or had reason to know that an injury had been

inflicted and by whom. Rozar v. Mullis, 85 F.3d 556, 562 (11th Cir. 1996). In those

cases in which the statute of limitations had expired prior to filing, a dismissal for

frivolity is warranted and the court need not wait for the limitations issue to be raised

in a defensive pleading if the issue is apparent on the face of the complaint. Clark v.

Ga. Pardons & Paroles Bd., 915 F.2d 636, 640-41 n.2 (11th Cir.1990).

      In this case, the district court correctly dismissed Garza’s complaint as

time-barred. The district court’s determination that Garza’s cause of action had

accrued by no later than August 29, 2006 -- the date his last appeal to the Bureau of

Prisons regarding changing his citizenship status in his PSI was concluded -- is not

disputed by Garza in his brief. Garza did not file his complaint until December 7,

2010, more than a year after the expiration of the statute of limitations period.

      The fact that Garza sought to resolve the dispute about his citizenship status

before filing his complaint was not sufficient to toll the limitations period. There

were no “extraordinary circumstances” preventing Garza from timely filing, nor does

                                           3
Garza allege any on appeal, and therefore the application of equitable tolling of the

limitations period would not be appropriate. See Arce v. Garcia, 434 F.3d 1254, 1261

(11th Cir. 2006) (quotation omitted). The continuing violation doctrine also does not

apply here to save Garza’s complaint. Assuming arguendo that any harms resulted

from the dispute over his citizenship, those harms occurred no later than the date on

which Garza exhausted his administrative remedies, August 29, 2006. The fact that

any alleged consequences from those harms may have carried over into the future did

not serve to extend the limitations period. See Lovett v. Ray, 327 F.3d 1181, 1183

(11th Cir. 2003) (“The critical distinction in the continuing violation analysis . . . is

whether the plaintiff[ ] complain[s] of the present consequence of a one time

violation, which does not extend the limitations period, or the continuation of that

violation into the present, which does.”) (quotation omitted). Accordingly, we affirm.

      AFFIRMED.




                                           4